Exhibit SECOND AMENDMENT TO SHAREHOLDERS AGREEMENT This Second Amendment, dated as of July 8, 2009 amends the Shareholders Agreement by and among Seneca Foods Corporation, a New York corporation (the "Company") and the parties listed therein, dated as of June 22, 1998, as amended by a First Amendment to Shareholders Agreement dated as of June 30, 2002 (the "Shareholders Agreement"). RECITALS A.The Company has entered into an Agreement of even date herewith (the "RR Amendment") with Carl Marks Strategic Investments, L.P., Nancy Marks, Marjorie Boas, Carl
